Exhibit 10.22

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

                This Amendment to Executive Employment Agreement (the
“Amendment”) is entered into effective as of the 22nd day of February, 2006, by
and between INVESTools Inc. (the “Company”) and Timothy Knight (the
“Executive”).

 

                WHEREAS, the Company and the Executive entered into that certain
Executive Employment Agreement dated as of January 26, 2005 (the “Original
Employment Agreement”); and

 

                WHEREAS, Section 22 of the Original Employment Agreement permits
written amendments to that Agreement; and

 

                WHEREAS, the Company and the Executive desire to amend the
Original Employment Agreement.

 

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.             Section 1 of the Original Employment Agreement is hereby deleted
in its entirety and replaced as follows:

 

“Employment.  The Company agrees to employ Executive and Executive hereby
accepts such employment from the Company upon the terms and conditions set forth
in this Agreement for the period beginning upon Closing, as such term is defined
in the SPA, and continuing until up to and including December 31, 2007 (unless
otherwise terminated earlier in accordance with Section 5 hereof) (“Initial
Employment Period”).  Upon the expiration of the Initial Employment Period, this
Agreement shall be automatically renewed for consecutive one-year periods unless
either party provides a notice of non-renewal for any reason at least 30 days
prior to the end of the Initial Employment Period or any additional one-year
period (the “Renewal Employment Period”) (the Initial Employment Period and any
Renewal Employment Periods shall be referred to collectively herein as the
“Employment Period”).”

 

2.             Section 4(a) of the Original Employment Agreement is hereby
deleted in its entirety and replaced as follows:

 

“Base Salary.  Upon the commencement of the Initial Employment Period, the
Company shall pay Executive a base salary at an annual rate of $180,000.00. 
Effective February 19, 2006, the Company shall pay Executive a base salary at an
annual rate of $200,000.00.  The Company shall pay Executive his base salary in
conformity with the Company’s salary payment practices generally applicable to
other similarly situated Company executives.  After February 19, 2006, the
Company may, in its sole discretion,

 

--------------------------------------------------------------------------------


 

increase Executive’s base salary from time to time during the remainder of the
Employment Period.”

 

 

3.             Except as otherwise amended pursuant to this Amendment, the
provisions, terms and conditions of the Original Employment Agreement shall
remain in full force and effect, and shall survive the execution of this
Amendment.  If any inconsistency or conflict between the terms of this Amendment
and the Original Employment Agreement shall exist, this Amendment shall control.

 

IN WITNESS WHEREOF, this Amendment has been executed by the duly authorized
representatives of each of the parties effective as of the date first written
above.

 

 

THE COMPANY:

 

EXECUTIVE:

 

 

 

 

INVESTOOLS INC.

 

 

 

 

 

 

By:

 

 

 

Its:

Chief Administrative Officer

 

TIMOTHY KNIGHT

--------------------------------------------------------------------------------